DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,639,749 in view of Kawasaki et al. (WO2105118611 using US 2017/0246711 as an English language translation).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a Cu core ball of a Cu ball with purity of 99.995-99.9995% and composition of 5.0-50.0 ppm of one or more of Fe, Ag, and Ni, 0-1.0 ppm S, and 0-3.0 ppm P, and sphericity of the Cu of 0.95 or higher and a solder layer with composition of 0.1-3.0% Cu, 0-10.0% Bi, balance Sn.  This is patentably indistinct of claim 1 of the ‘749 patent which recites a Cu core ball of a Cu ball with purity of 99.995-.
In a related field of endeavor, Kawasaki teaches a Cu-ball and solder joint thereof (abstract) suitable for semiconductor chips (Paragraph 9).  The Cu ball has a purity of 99.9%-99.995% (Paragraph 15) comprising a solder layer coating on the Cu ball (Paragraph 19).  The solder layer comprises Sn in 40% by mass or more and materials including Ag, Ni, Cu, Bi, etc. (Paragraph 52) and examples of a Sn-3Ag-0.5 Cu (Paragraph 90-91).
As the instant application, the ‘749 patent, and Kawasaki are directed toward copper balls used in solder, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘749 application with the solder layer composition taught by Kawasaki as this is considered a combination of conventionally features known to form Cu balls used in solders and one would have had a reasonable expectation of success.  Further, the composition disclosed by Kawasaki overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claim 2 overlaps the disclosure of claim 1 of the ‘749 application and the solder alloy disclosed by Kawasaki as indicated above.  See MPEP 2144.05.  Instant claims 3-4 and 8-9 recite a sphericity overlapping claims 2-3 and 7-8 of the ‘749 patent.  Instant claims 5-6 and 10-11 recite alpha dose ranges overlapping claims 4-5 and 9-10 .

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,888,959 in view of Kawasaki et al. (WO2105118611 using US 2017/0246711 as an English language translation).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a Cu core ball of a Cu ball with purity of 99.995-99.9995% and composition of 5.0-50.0 ppm of one or more of Fe, Ag, and Ni, 0-1.0 ppm S, and 0-3.0 ppm P, and sphericity of the Cu of 0.95 or higher and a solder layer with composition of 0.1-3.0% Cu, 0-10.0% Bi, balance Sn.  This is patentably indistinct of claim 1 of the ‘959 patent which recites a Cu core ball of a Cu ball with purity of 99.995-99.9995% and composition of 5.0-50.0 ppm of one or more of Fe, Ag, and Ni, 0-1.0 ppm S, and 0-3.0 ppm P, and sphericity of the Cu of 0.95 or higher and a solder layer with composition of 0-4.0% Ag, 0-3.0% Cu, balance Sn.  
As such, the instant application and the ‘959 patent recite overlapping Cu ball compositions and solder layer compositions and are obvious in view of one another.  See MPEP 2144.05.
Instant claim 2 recites a solder layer composition of 0.1-3.0% Cu, 0.5-5.0% Bi, 0-4.5% Ag, and 0-0.1% Ni, balance Sn.  The claims of the ‘959 patent do not expressly recited the presence of bismuth.
In a related field of endeavor, Kawasaki teaches a Cu-ball and solder joint thereof (abstract) suitable for semiconductor chips (Paragraph 9).  The Cu ball has a purity of 99.9%-99.995% (Paragraph 15) comprising a solder layer coating on the Cu ball (Paragraph 19).  The solder layer comprises Sn in 40% by mass or more and materials including Ag, Ni, Cu, Bi, etc. (Paragraph 52) and examples of a Sn-3Ag-0.5 Cu (Paragraph 90-91).
As the instant application, the ‘749 patent, and Kawasaki are directed toward copper balls used in solder, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘749 application with the solder layer composition taught by Kawasaki as this is considered a combination of conventionally features known to form Cu balls used in solders and one would have had a reasonable expectation of success.  Further, the composition disclosed by Kawasaki overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  As such, instant claim 2 is considered obvious in view of claims 1-3 of the ‘959 patent and the disclosure of Kawasaki.
Instant claims 3-4 and 8-9 recite a sphericity overlapping claims 4-5 and 9-10 of the ‘749 patent.  Instant claims 5-6 and 10-11 recite alpha dose ranges overlapping claims 6-7 and 11-12 of the ‘959 patent.  Instant claim 7 recites a metal layer overlapping claim 8 of the ‘959 patent.  Instant claim 12 recites a diameter overlapping .

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, and 13 of copending Application No. 16/487,388 in view of Kawasaki et al. (WO2105118611 using US 2017/0246711 as an English language translation).  Instant claim 1 recites a Cu core ball of a Cu ball with purity of 99.995-99.9995% and composition of 5.0-50.0 ppm of one or more of Fe, Ag, and Ni, 0-1.0 ppm S, and 0-3.0 ppm P, and sphericity of the Cu of 0.95 or higher and a solder layer with composition of 0.1-3.0% Cu, 0-10.0% Bi, balance Sn.  This is patentably indistinct of claim 1 of the ‘388 application which recites a solder material of a core of a metal and a solder layer of 0.1-3.0% Cu, 0.5-5.0% Bi, 0-4.5% Ag, 0-0.1% Ni, balance Sn, and claims 4-5 of the ‘388 application state the use of a Cu spherical core ball.  The difference between the instant claims and that of the ‘388 application is the Cu core ball, composition, and sphericity.
In a related field of endeavor, Kawasaki teaches a Cu-ball and solder joint thereof (abstract) suitable for semiconductor chips (Paragraph 9).  The Cu ball has a purity of 99.9%-99.995% (Paragraph 15) comprising a solder layer coating on the Cu ball (Paragraph 19).  Examples are taught of where the Cu alloy comprises 13 ppm Ag and is absent sulfur and phosphorus (i.e. ~0 ppm) and contains impurities (Table 1).  
As the instant application, the ‘388 application, and Kawasaki teach solder materials they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘388 application with the Cu core material taught by Kawasaki as this is considered a conventionally known solder core material and composition thereof conventionally known to be a useful solder material and one would have had a reasonable expectation of success.  Further, the composition disclosed by Kawasaki overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  
Instant claim 2 recites a solder composition overlapping claims 1-3 of the ‘388 application.  Instant claims 3-4 and 8-9 recite a sphericity overlapping claims 1-3 of the ‘388 application and the sphericity as disclosed by Kawasaki above.  Instant claims 5-6 and 10-11 recite alpha dose ranges overlapping claims 1-3 of the ‘388 application and the alpha dose as disclosed by Kawasaki in Paragraphs 43-44.  Instant claim 7 recites a metal layer overlapping claims 7, 11, and 13 of the ‘388 application.  Instant claim 12 recites a diameter overlapping claims 1-3 of the ‘388 application and where Kawasaki discloses that the diameter of the Cu ball is 1-1000 microns (Paragraph 50).  Instant claims 13-14 recite a solder joint overlapping claims 10 and 13 of the ‘388 application.  Instant claims 15-16 recite a solder paste overlapping claim 8 of the ‘388 application.  Instant claims 17-18 recite formed solder overlapping claim 9 of the ‘388 application.
This is a provisional nonstatutory double patenting rejection.
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “according to dlaim 17” and appears to be a miss-typing of “claim”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-11, 14, 16, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-9, 14, 16, and 18, recite “the sphericity” and it is unclear is applicant is referencing the sphericity of the Cu core ball or the sphericity of the metal coated Cu core ball and accordingly clarification is required.  Claims 10-11 are included in this rejection as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (WO2105118611 using US 2017/0246711 as an English language translation).
Considering claim 1, Kawasaki teaches a Cu-ball and solder joint thereof (abstract) suitable for semiconductor chips (Paragraph 9).  The Cu ball has a purity of 99.9%-99.995% (Paragraph 15) comprising a solder layer coating on the Cu ball (Paragraph 19).  Examples are taught of where the Cu alloy comprises 13 ppm Ag and is absent sulfur and phosphorus (i.e. ~0 ppm) and contains impurities (Table 1).  The sphericity of the Cu ball is taught to be greater than 0.95 and preferably greater than 0.99 (Paragraph 49).  The solder layer comprises Sn in 40% by mass or more and materials including Ag, Ni, Cu, Bi, etc. (Paragraph 52) and examples of a Sn-3Ag-0.5 Cu (Paragraph 90-91).
While not teaching a singular example of the instantly claimed Cu core ball this would have been obvious to one of ordinary skill in the art in view of the teachings of Kawasaki as this is considered a conventionally known combination of Cu ball core material composition and solder coating known to form solder suitable for semiconductor chips and one would have had a reasonable expectation of success.  Further, the composition of the Cu ball, solder alloy, and sphericity of the ball overlap that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 2, Kawasaki teaches where the solder layer comprises Sn in 40% by mass or more and materials including Ag, Ni, Cu, Bi, etc. and provides 
Considering claims 3-4, Kawasaki teaches where the sphericity of the Cu ball is taught to be greater than 0.95 and preferably greater than 0.99 (Paragraph 49).  See MPEP 2144.05.
Considering claims 5-6, Kawasaki teaches where the alpha does of the Cu ball is 0.0200 cph/cm2 or lower and more preferably 0.0010 cph/cm2 or lower (Paragraphs 43-44).  See MPEP 2144.05.
Considering claims 7-9, Kawasaki teaches where a metal plating of Ni, Fe, or Cu may be formed between the Cu ball and the solder layer (Paragraph 53) and where the sphericity of the Cu ball is greater than 0.95 and preferably greater than 0.99 (Paragraph 49) and is considered to meet the claimed limitations due to indefiniteness as outlined above.  See MPEP 2144.05.
Considering claims 10-11, Kawasaki teaches where the alpha does of the Cu ball is 0.0200 cph/cm2 or lower and more preferably 0.0010 cph/cm2 or lower (Paragraphs 43-44).  See MPEP 2144.05.
Considering claim 12, Kawasaki teaches where the diameter of the Cu ball is 1-1000 microns (Paragraph 50).  See MPEP 2144.05.
Considering claims 13-14, Kawasaki teaches where the Cu core is used in a solder joint (Paragraph 25) and where a metal plating of Ni, Fe, or Cu may be formed between the Cu ball and the solder layer (Paragraph 53) and where the sphericity of the Cu ball is greater than 0.95 and preferably greater than 0.99 (Paragraph 49) and is 
Considering claims 15-16, Kawasaki teaches where the Cu core is used in a solder paste (Paragraph 26) and where a metal plating of Ni, Fe, or Cu may be formed between the Cu ball and the solder layer (Paragraph 53) and where the sphericity of the Cu ball is greater than 0.95 and preferably greater than 0.99 (Paragraph 49) and is considered to meet the claimed limitations due to indefiniteness as outlined above.  See MPEP 2144.05.
Considering claims 17-18, Kawasaki teaches where the Cu core is formed into a solder joint (Paragraphs 25 and 45) (i.e. formed solder) and where a metal plating of Ni, Fe, or Cu may be formed between the Cu ball and the solder layer (Paragraph 53) and where the sphericity of the Cu ball is greater than 0.95 and preferably greater than 0.99 (Paragraph 49) and is considered to meet the claimed limitations due to indefiniteness as outlined above.  See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/           Primary Examiner, Art Unit 1784